Exhibit 10.12

 

BIOSANTE PHARMACEUTICALS, INC.

 

DESCRIPTION OF NON-EMPLOYEE DIRECTOR

COMPENSATION ARRANGEMENTS

 

Retainer and Meeting Fees.   We pay our non-employee directors annual retainers
and meeting fees.  We pay each of our non-employee directors an annual cash
retainer of $18,000, paid on a quarterly basis. In addition, we pay our Chairman
of the Board an additional $22,500 in annual cash compensation, the Chair of our
Audit and Finance Committee an additional $9,000 in annual cash compensation,
the Chair of our Compensation Committee an additional $4,500 in annual cash
compensation and the Chair of our Nominating and Corporate Governance Committee
an additional $4,500 in annual cash compensation. These additional payments also
are paid on a quarterly basis.

 

With respect to meeting fees, we pay each of our non-employee directors $1,800
for each Board meeting attended in person, $900 for each Board committee meeting
attended in person and $900 for each Board and Board committee meeting attended
via telephone.

 

On March 13, 2009, the Board of Directors, upon recommendation of both the
Nominating and Corporate Governance Committee and the Compensation Committee,
unanimously approved the reduction of the cash retainers and meeting fees by
10%. The revised amounts of the cash retainers and meeting fees are reflected
above.

 

We do not compensate Stephen M. Simes, our Vice Chairman, President and Chief
Executive Officer, separately for serving on our Board of Directors or any of
the Board committees.

 

Stock Options.  We typically grant our non-employee directors stock options from
time to time.  Most recently, on February 2, 2009, we granted each non-employee
director an option to purchase 50,000 shares of our common stock.  Each such
option has an exercise price of $1.51 per share, which represented the closing
sale price of a share of our common stock on the date of grant, a term of 10
years and will vest in full on February 2, 2010.

 

Reimbursement of Expenses.  We reimburse each member of our Board of Directors,
including Mr. Simes, for out-of-pocket expenses incurred in connection with
attending Board and Board committee meetings.

 

--------------------------------------------------------------------------------